DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 10/06/2020.
Status of the Claims:
Claim(s) 1-10 and 16 has/have been amended.
Claim(s) 1-16 is/are pending in this Office Action.

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 10/06/2020, with respect to rejection of claims 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-16 under 35 U.S.C. 103 have been withdrawn. 
	
Specification
The amendment to the title have been acknowledge and accepted, the objection has been withdrawn.

Claim Rejections - 35 USC § 112
The amendment to the claims have been acknowledge and accepted, the rejections under 35 U.S.C. 112(f), 35 U.S.C. 112(a) and 35 U.S.C. 112(b) has been withdrawn.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach an image processing device comprising:
input a plurality of images including at least one of images captured with light having a plurality of wavelength ranges not overlapping one another, at least one wavelength range of the plurality of wavelength ranges being common among the plurality of images and the at least one of images being captured using a filter having a principal wavelength range and a sub-wavelength range which are not overlapping one another.

Regarding claim(s) 2-15, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 16, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1 and is/are allowed for the same reasons used above.
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698                                                                                                                                                                                         

/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698